Ex. Silverleaf Resorts, Inc. Ratio of Earnings to Fixed Charges For the 5 Years Ending December 31, 2007 Years Ended December 31, (in 000’s) 2007 2006 2005 2004 2003 Pretax income (loss) from continuing operations $ 45,102 $ 37,408 $ 32,151 $ 13,158 $ (14,628 ) Add back fixed charges, excluding capitalized interest 25,808 22,545 17,980 18,371 17,356 Income, as adjusted $ 70,910 $ 59,953 $ 50,131 $ 31,529 $ 2,728 Fixed charges: Interest on debt and capitalized leases $ 24,610 $ 21,662 $ 17,253 $ 17,627 $ 16,550 Portion of intersest cost capitalized to Inventory 2,134 869 1,100 322 279 Interest element of rentals 1,198 883 727 744 806 Total fixed charges $ 27,942 $ 23,414 $ 19,080 $ 18,693 $ 17,635 Ratio of earnings to fixed charges 2.54 2.56 2.63 1.69 0.15
